Citation Nr: 18100105
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-20 975
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	12
 
REMANDED ISSUES
Entitlement to service connection for bilateral carpal tunnel syndrome, entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder, entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability status post rotator cuff repair with rotator tendonitis, entitlement to an initial disability rating in excess of 10 percent for a right shoulder disability status post rotator cuff repair with rotator tendonitis, entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the lumbar spine, entitlement to a compensable initial disability rating for a left knee patellofemoral pain syndrome with osteoarthritis entitlement to a compensable initial disability rating for a right knee patellofemoral pain syndrome with osteoarthritis, entitlement to a compensable initial disability rating for essential hypertension, entitlement to a compensable initial disability rating for a traumatic brain injury, entitlement to a compensable initial disability rating for tension headaches, entitlement to a compensable initial disability rating for restless leg syndrome of the left lower extremity, and entitlement to a compensable initial disability rating for restless leg syndrome of the right lower extremity are remanded for additional development.
The Veteran served on active duty from March 1988 to July 2011, to include service in Afghanistan.
With respect to the above issues, the Board of Veterans Appeals (Board) notes that there is no medical evidence of record other than the Veterans service treatment records and Department of Veterans Affairs (VA) examinations and opinions obtained in 2011 and conducted prior the Veterans discharge from service.  The Veteran has asserted that he receives treatment for at least some of the disabilities on appeal.  As any outstanding treatment records may be relevant in determining whether a current disability exists with respect to the service connection issues on appeal and with respect to the current nature and severity of the increased ratings issues on appeal, the Board finds remand is warranted so that any relevant outstanding treatment records may be obtained.
Furthermore, the Board notes that the disabilities on appeal for increased ratings have not been evaluated since the initial examinations were conducted in 2011 and that the Veterans representative has requested that the disabilities be reevaluated.  As such, VA examinations to determine the current nature and severity of the disabilities should be obtained.
Finally, in order to avoid further remand in the future, the Board finds that if, and only if, any evidence associated with the file pursuant to this remand reflects diagnoses of carpal tunnel syndrome or an acquired psychiatric disorder, to include PTSD or anxiety disorder, VA opinions should be obtained with respect to whether such disabilities are related to service.
 
The matters are REMANDED for the following actions:
1. Ask the Veteran to identify all outstanding treatment records relevant to the claims on appeal.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records. 
2. After the above records have been associated with the file, schedule the Veteran for appropriate VA examinations to assess the current severity of his service-connected bilateral shoulder disabilities, bilateral knee disabilities, osteoarthritis of the lumbar spine, hypertension, traumatic brain injury, tension headaches, and restless leg syndrome of the bilateral lower extremities.  
The claims file should be reviewed by the examiner(s).  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veterans disabilities should be reported.  
3. If, and only if, evidence added to the claims file reflects diagnoses of carpal tunnel syndrome or an acquired psychiatric disorder, the claims file should be forwarded to a VA examiner or examiners for opinions with respect to whether such disabilities are related to service.  If examination is deemed necessary to respond to the request, such should be scheduled.
Following review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the relevant disability had onset in or is otherwise related to service.  
A complete medical rationale should be provided for any opinion expressed.



(CONTINUED ON NEXT PAGE)
4. After completing the requested actions, and any additional actions deemed warranted, the Agency of Original Jurisdiction should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate consideration, if in order.  

 

